                                            Case 5:18-cv-07620-BLF Document 24 Filed 08/21/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                          UNITED STATES DISTRICT COURT
                                   9                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JACOB S. SILVERMAN,
                                  11                                                         Case No. 18-07620 BLF (PR)
                                                             Plaintiff,
                                  12                                                         ORDER GRANTING DEFENDANT’S
Northern District of California




                                                    v.                                       MOTION FOR EXTENSION OF TIME
 United States District Court




                                  13                                                         TO FILE SUMMARY JUDGMENT
                                                                                             MOTION
                                  14    ERIN SHERMAN, et al.,
                                  15                        Defendants.
                                                                                             (Docket No. 21)
                                  16

                                  17
                                                 Plaintiff, a California inmate at the time of filing this complaint, filed a pro se civil
                                  18
                                       rights complaint pursuant to 42 U.S.C. § 1983 against personnel at Napa State Hospital
                                  19
                                       (“NSH”). On March 30, 2020, the Court found the amended complaint, liberally
                                  20
                                       construed, stated cognizable claims and ordered the matter served on Defendants. Dkt.
                                  21
                                       No. 13. Defendants were directed to file a dipositive motion or notice regarding such
                                  22
                                       motion within 90 days of the order. Id. at 4. Defendant Ken Maiseld has filed a motion
                                  23
                                       requesting an extension of 90 days to file a motion for summary judgement. Dkt. No. 21.
                                  24
                                       The Court notes that Defendant has only recently received notice of this action, and filed a
                                  25
                                       waiver of service on July 22, 2020. Dkt. No. 18.
                                  26
                                                 Having shown good cause, Defendant’s motion is GRANTED. Defendant shall
                                  27
                                       Order Granting M. for Ext. of Time to File MSJ
                                  28   PRO-SE\BLF\CR.18\07620.Silverman_eot-msj
                                          Case 5:18-cv-07620-BLF Document 24 Filed 08/21/20 Page 2 of 3




                                   1   file a motion for summary judgment no later than September 27, 2020, which is an
                                   2   extension of 90 days from the original deadline. Plaintiff’s opposition to Defendant’s
                                   3   motion shall be filed no later than twenty-eight (28) days from the date Defendant’s
                                   4   motion is filed. Defendant shall file a reply brief no later than fourteen (14) days after
                                   5   Plaintiff’s opposition is filed.
                                   6          This order terminates Docket No. 21.
                                   7          IT IS SO ORDERED.
                                   8   Dated: __August 21, 2020____                      ________________________
                                                                                         BETH LABSON FREEMAN
                                   9
                                                                                         United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                 2
                                       Case 5:18-cv-07620-BLF Document 24 Filed 08/21/20 Page 3 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                      3
